DETAILED ACTION	
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the final line states “wherein the second set of layers has at least one 2 layers less than the first set of layer.” It is not clear if the second set of layers is one or two less than the first set of layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 10-12, 14-15, 17-18, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US Pub. 2020/0101692 A1) in view of Bee et al. (US Pub. 2019/0098946 A1).
Regarding claims 1, 10-11, and 23-25, Hart discloses an optical layer (optical element) disposed on a transparent layer (article) which comprises a first portion (second section) and second portion (first section) which are contiguous and have a different observed color (structural color) (abstract). Each portion contains at least one sub-layer and the second portion has at least one more sub-layer (different number of layers) ([0076]) where the only difference between the first and second portion is the additional sub-layer in the second portion ([0076]) which is considered to disclose at least one layer made of the same material (see Fig. 4 and [0083] and Examples A and B, Tables 1 and 2). Hart discloses the corresponding sub-layers in each portion having the same refractive index ([0083]) and Hart discloses that adjacent layers in the portions have different refractive indices ([0085]).
Hart does not disclose the optical layer on an upper structure or sole of footwear where the upper is a textile selected from non-woven fabric, non-woven felt, woven fabric, knitted fabric, braided fabric, or crocheted fabric and the sole is foam. Specifically regarding claim 25, Hart does not disclose the structural color being imparted by a textured surface and the optical element. 
Bee discloses an optical element that imparts structural color on an article where the article is a textile (abstract and [0007]) specifically the upper or sole of an article of footwear ([0011]). The upper is a textile which is non-woven fabric, non-woven felt, woven fabric, knitted fabric, braided fabric, or crocheted fabric and the sole is foam ([0012] and [0232]). The optical element is on a textured surface which in combination imparts a structural color ([0012]). The optical layers include multiple layers that are independently selected from inorganic materials which may be a multilayer reflector and/or filter that has a certain reflectivity at a given wavelength of light depending on material selection, thickness, and number of layers as well as the interaction between layers where there are at least two vertically adjacent layers with different refractive indices ([0060]-[0063]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the optical layer in Hart to be applied to articles such as the upper or sole of an article of footwear using the materials for the upper or sole as taught in Bee as a conventionally known article for which a colored decorative effect is desired (Bee, abstract, [0006], [0011]-[0012] and [0232] and Hart, abstract, [0006] and [0007]). It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention for the optical article in Hart to be placed on a textured surface as taught in Bee to impart a structural color which is iridescent (Hart, [0008] and [0010])
Regarding claims 2-5, Hart discloses multiple corresponding layers in the first and second portions being contiguous and having the same thickness ([0083] and Fig. 4).  
Regarding claims 6-7, Hart discloses the contiguous layers being identical ([0083] and see Examples A and B, Tables 1 and 2).
Regarding claim 8, Hart discloses each portion having a set of sub-layers where the corresponding layers are identical and one portion has at least one more layer than the other portion ([0083], Fig. 4, [0121] and Fig. 9). 
Regarding claims 12 and 21, Hart discloses one portion having one or more sub-layer and specifically two more sub-layers ([0083] and Example A, Table 1).
Regarding claim 14, Hart discloses the color difference being 4 or more (abstract, [0009], and [0111]-[0112]). Although the equation used in Hart appears slightly different than the claimed equation, the difference in Hart is considered equivalent to the claimed difference given Hart discloses a high color difference that is viewable (see instant Specification, pages 30-31 which state that the ΔE*ab means the color difference is observable).
Regarding claims 15 and 22, Hart discloses a portion having 10 layers and another portion having 8 layers as well as a portion having 6 layers and the other having 5 layers (Example A, Table 1 and [0083], Fig. 4). 
Regarding claim 17, Hart discloses the article of claim 1 as discussed above. Hart does not disclose the thickness for the individual portions but does disclose each portion being 1 or more layers with examples of 1 and 2 layers or 5 and 6 layers (Figs. 4 and 9) and thickness for the individual layers being 2 to 200 nm to control the optical properties of the portion ([0090]) which would give a thickness range of 2 to 200 nm for one portion (second section) and 4 to 400 nm for the other portion (first section) or 10 nm to 1 micron for one portion (second section) and 12 nm to 1.2 microns for the other portion (first section) which overlaps the claimed range. Further, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the thickness of the sublayers and total thickness of the optical layer would depend on the desired optical properties of the individual portions including where the thicknesses of the portions in Hart overlaps the claimed ranges (see [0090]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the total thickness of each portion involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 18, Hart discloses the article of claim 1 as discussed above. Hart does not disclose specifically disclose a third portion with a corresponding layer to the other two portions and a different number of layers and structural color as claimed. However, given Hart discloses two portions with these characteristics to form a pattern with different colors ([0007]), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include additional portions with at least one corresponding layer and a different number of layers to form a different color to have additional pattern or design elements on the surface.

Claim(s) 1-8, 10-12, 14-15, 17-18, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marietti et al. (US Pub. 2003/0031842 A1) in view of Bee.
Regarding claims 1, 15 and 22-24, Marietti discloses an article with a patterned appearance to provide visually observable contrast between one or more generally transparent thin film coatings deposited over a substrate (article) (abstract). The article has at least two sections with observable color that is different where each section contains one or more thin film coatings ([0008]) which overlaps the coating having 2 to 10 layers and 1 to 9 layers in instant claims 15 and 22 (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05). Marietti discloses at least one corresponding layer on both sections with the same thickness and material which would also result in the same refractive index, and at least one section having an additional layer (portions with different number of layers) ([0026] and Fig. 4). 
Marietti does not disclose the substrate being an upper structure or sole of footwear where the upper is a textile selected from non-woven fabric, non-woven felt, woven fabric, knitted fabric, braided fabric, or crocheted fabric and the sole is foam. 
Bee discloses an optical element that imparts structural color on an article where the article is a textile (abstract and [0007]) specifically the upper or sole of an article of footwear ([0011]). The upper is a textile which is non-woven fabric, non-woven felt, woven fabric, knitted fabric, braided fabric, or crocheted fabric and the sole is foam ([0012] and [0232]). The optical element is on a textured surface which in combination imparts a structural color ([0012]). The optical layers include multiple layers that are independently selected from inorganic materials which may be a multilayer reflector and/or filter that has a certain reflectivity at a given wavelength of light depending on material selection, thickness, and number of layers as well as the interaction between layers where there are at least two vertically adjacent layers with different refractive indices ([0060]-[0063]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the coating in Marietti to be applied to articles such as the upper or sole of an article of footwear using the materials for the upper or sole as taught in Bee as a conventionally known article for which a colored decorative effect is desired (Bee, abstract, [0006], [0011]-[0012] and [0232] and Marietti, abstract and [0007]-[0008]). 
Regarding claims 2-8, Marietti discloses the corresponding thin coatings in each section being contiguous and having the same thickness and same material (Fig. 4, [0026], and [0031]).
Regarding claims 10-11, Marietti discloses that that two vertically adjacent layers are different ([0031]) and the color is achieved by an interference effect between the coatings ([0039]) so that the refractive index between the two layers would be expected to be different to have an interference effect. 
To the extent this is not true, the optical layers in Bee include multiple layers that are independently selected from inorganic materials which may be a multilayer reflector and/or filter that has a certain reflectivity at a given wavelength of light depending on material selection, thickness, and number of layers as well as the interaction between layers where there are at least two adjacent layers with different refractive indices ([0060]-[0063]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for two vertically adjacent layers in Marietti to have different refractive indices as taught in Bee to achieve an interference effect to have a desired color (Bee, [0060]).
Regarding claims 12 and 21, Marietti does not specifically disclose one section having at least two more layers than another section. However, Marietti does disclose several portions of differing thickness to achieve an unlimited number of colors or tints and that the coating is not limited to a single difference ([0032]). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that there is a difference in coating number of two or more layers between portions to achieve a desired difference in color (Marietti, [0032] and also see Marietti, [0033] where there is a difference of 2 or more layers in the portions).
Regarding clam 14, Marietti does not specifically disclose the ΔE*ab value but does disclose an observable difference in structural color ([0008] and [0027]). It would be expected for an observable change in color to have a ΔE*ab or at least as claimed (see instant Specification, pages 30-31). Here, given Marietti discloses observable color differences (Marietti, [0027]), it would expected for the ΔE*ab to be at least 3 as claimed. 
Regarding claim 17, Marietti discloses thicknesses of the portions of 51.5 nm and 77 nm which is in the claimed range ([0033]). 
Regarding claim 18, Marietti discloses that the articles are not limited to a single difference in thickness and one or more coatings with different thicknesses are contemplated to have an article with an unlimited number of colors or tints in pattern form to provide a multicolored pattern form of great complexity ([0032] and see [0019] and [0033]) which is considered to disclose at least three sections formed by corresponding layers of the same material and a different number of additional coatings in some of the sections to form sections with different structural colors. 
Regarding claim 25, Marietti discloses the substrate being roughened or textured ([0011] and [0034]).

In the alternative, claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Bee as applied to claim 1 above, and further in view of Marietti.
Hart in view of Bee discloses the article of claim 1 as discussed above. Hart does not disclose specifically disclose a third portion with a corresponding layer to the other two portions and a different number of layers and structural color as claimed.
Marietti discloses an article with a patterned appearance to provide visually observable contrast between one or more generally transparent thin film coating deposited over a substrate (article) (abstract). The article has at least two portions with observable color that is different where each portion contains one or more thin film coatings ([0008]). Marietti discloses that the articles are not limited to a single difference in thickness where one or more coatings with different thicknesses are contemplated to have an article with an unlimited number of colors or tints in pattern form to provide a multicolored pattern form of great complexity ([0032] and see [0019] and [0033]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add additional portions with at least one corresponding layer and a different number of layers to the surface in Hart to form a different color to have additional pattern or design elements on the surface as taught in Marietti (Marietti, [0032]).

Response to Arguments
Applicant’s arguments, see page 10, filed 10/19/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hart in view of Bee; Marietti in view of Bee; and Hart in view of Bee and Marietti.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783